IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                          AT KNOXVILLE            FILED
                     OCTOBER SESSION, 1997        December 23, 1997

                                              Cecil Crowson, Jr.
                                               Appellate C ourt Clerk
TIMOTHY WELLS,            )   C.C.A. NO. 03C01-9701-CR-00008
                          )
      Appellant           )
                          )
                          )   McMINN COUNTY
VS.                       )
                          )   HON. MAYO L. MASHBURN
STATE OF TENNESSEE,       )   JUDGE
                          )
      Appellee.           )   (Post-Conviction)


              ON APPEAL FROM THE JUDGMENT OF THE
               CRIMINAL COURT OF McMINN COUNTY


FOR THE APPELLANT:            FOR THE APPELLEE:

TIMOTHY W ELLS                JOHN KNOX WALKUP
Pro Se                        Attorney General and Reporter
Carter County Work Camp
Caller #1                     PETER M. COUGHLAN
Roan Mountain, TN 37687       Assistant Attorney General
                              425 5th Avenu e North
                              Nashville, TN 37243

                              JERRY N. ESTES
                              District Attorney General
                              Washington Avenue
                              Athens, TN 37303



OPINION FILED ________________________

AFFIRMED

DAVID H. WELLES, JUDGE
                                   OPINION

       The Petitioner, Timothy Wells, appeals as of right pursuant to Rule 3 of the

Tennessee Rules of Appellate Procedure from the trial court’s denial of his

petition for post-co nviction relief. The Petitioner filed a petition for post-conviction

relief on June 11, 1996. On July 8, 1996, the trial court dismissed the petition

without conducting an evidentiary hearing. Although on different grounds than

relied upo n by the trial jud ge, we a ffirm the jud gmen t of the trial cou rt.



       On August 11, 1993, the Petitioner pleaded guilty to one count of

aggravated burglary, five counts of burglary, one count of theft over $1000, one

count of theft over $500, and one misdemeanor count of theft under $500. He

was senten ced as a Ran ge II, mu ltiple offender to six years for aggravated

burglary, four years for each burglary conviction, four years for theft over $1000,

two years for theft over $500, and eleven months and twenty-nine days for the

theft under $500 conviction. The sente nces were o rdere d to run conc urren tly

with each other, but the aggravated burglary conviction and the five burg lary

convictions were ordered to be served consecutively to several prior convictions.

The Petition er waiv ed his right to a ppea l.



       On June 11, 1996, the Petitioner filed the pro se petition for post-conviction

relief which is the subject of this appeal. In the petition, he argued that his trial

counsel rendered ineffective assistance during the guilty plea proceedings and

that his gu ilty pleas were n ot ente red kn owing ly or voluntarily because he did not

understand the consequences of the pleas he was entering. The trial court



                                           -2-
reviewed the petition and reviewed the audio-taped recording of the hearing on

the guilty pleas conducted on August 11, 1993. The trial court dismissed the

Petition without conducting an evidentiary hearing, concluding that the petition

was based on “blatent lies and misrep resenta tions” that w ere witho ut merit. W e

affirm the judgment of the trial court not on this reasoning, but because the

Petitioner’s claims are time-barred.



      Although the Petitioner has argued the merits of his pe tition in th is app eal,

the State counters that the petition was properly dismissed because it was time-

barred. The Petitioner acknowledges in his petition that it was filed beyond the

one year statute of limitations, but argues that it should be governed by the prior

Post-Conviction Procedure Act that provided a three-year statute of limitations.

We disagree . At the tim e the P etitione r’s con victions beca me fin al, the statute

of limitations applicable to post-conviction proceedings was three years. Tenn.

Code Ann. § 40-3 0-102 (repe aled 1995). T he three-year statute of limitations

was subs eque ntly shortened to one year by the new Post-Conviction Procedure

Act, which too k effect on May 10, 19 95. See Tenn. Code Ann. § 40-30-201 et

seq. (Supp. 1996). At the time the new Act took effect, the previous three-year

statute of limitations had not expired for the P etitioner.



      Of course, the new Post-Conviction Procedure Act governs this petition

and all petitions filed after May 10, 199 5. See Tenn. Code Ann. § 40-30-201 et

seq. (Supp. 1996). This Act provides, in pertinent part, that “notwithstanding any

other provision of this part to the contrary, any person having ground for relief

recognized under this part shall have at least one (1) year from May 10, 1995, to

file a petition or a motion to reopen a petition under this part.” Compiler’s Notes

                                         -3-
to Ten n. Cod e Ann. § 40-30-2 01 (Su pp. 199 6) (referring to Acts 1995, ch. 207,

§ 3). Because the previous three-year statute of limitations had not expired for

the Petitioner a t the time th e new A ct took effect, his right to p etition for po st-

conviction relief survived under the new Act. State v. Carter, ___ S.W.2d ___

(Tenn. 19 97).



       As a result, the Petitioner had one year from the effective date of the new

Act, May 10 , 1995, to file fo r post-co nviction relief. See Com piler’s Notes to

Tenn. Code Ann. § 4 0-30-20 1 (Sup p. 1996 ) (referring to Acts 19 95, ch. 20 7, § 3);

Tenn. Code A nn. § 40-30-2 02(a) (Supp . 1996). He filed his pe tition for post-

conviction relief on June 1 1, 1996, about one month after the expiration of the

one-year period. The Petitioner has not alleged that he fits within one of the

enumerated exceptions to the on e-year sta tute of limitatio ns. See Tenn. Code

Ann. §§ 40-30-202(b) and -202(c) (S upp. 1996 ). Accordingly, we conclude that

the petition is barred by the statute of limitations. Fu rthermore, the trial court may

summarily dismiss a petition that was not filed within the applicable statute of

limitations. See Tenn. C ode Ann . § 40-30-206 (b).



       For the reasons set forth in the discussion above, we conclude that the

petition for post-conviction relief was properly dismissed. The judgment of the

trial court is therefore affirmed.




                                     ____________________________________
                                     DAVID H. WELLES, JUDGE




                                          -4-
CONCUR:



____________________________
GARY R. WADE, JUDGE



____________________________
JERRY L. SMITH, JUDGE




                               -5-